UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6915


DONALD RAY MATHIS,

                  Petitioner - Appellant,

             v.

MCKITHER BODISON,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:08-cv-02313-GRA)


Submitted:    December 17, 2009             Decided:   December 28, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Ray Mathis, Appellant Pro Se.      Donald John Zelenka,
Deputy Assistant Attorney General, Alphonso Simon, Jr., OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald Ray Mathis seeks to appeal the district court’s

orders accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                            The

orders    are    not   appealable       unless   a     circuit   justice    or    judge

issues a certificate of appealability.                    28 U.S.C. § 2253(c)(1)

(2006).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)      (2006).        A    prisoner     satisfies      this

standard    by    demonstrating         that   reasonable     jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                           Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We   have   independently        reviewed     the   record   and

conclude      that     Mathis     has    not   made     the   requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court     and    argument     would    not   aid   the    decisional

process.

                                                                            DISMISSED



                                           2